DETAILED ACTION
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending in this office action.
Terminal Disclaimer
The terminal disclaimer filed on 05/24/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10, 521,255 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/31/2022 was filed after the mailing date of the final Office action on 02/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie L. Carusillo Reg no 76, 069 on 05/26/2022.
Listing of claims
The following claims will replace all previous claims.
1. (Currently amended) A method for modifying programs, the method comprising: determining, by one or more computer processors, a relationship between a program and a change of an environmental factor related to a user of the program within a vicinity of the user; 
based on the determined relationship between the program and the change of the environmental factor, creating, by the one or more computer processors, a relationship score, wherein the relationship score indicates a calculated similarity between an image captured from 
 determining, by the one or more computer processors, that the relationship score exceeds a threshold of the calculated similarity;
 responsive to determining the relationship score exceeds the threshold of the calculated similarity, identifying, by the one or more computer processors, one or more alternate future program instructions that the program can follow;
 determining, by the one or more computer processors, a program instruction incorporating a change in a virtual environment that imitates the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the change of the environmental factor; and
 generating, by the one or more computer processors, the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor.  
2. (Currently amended) The method of claim 1, further comprising sending the generated instructions to the 
3. (Currently amended) The method of claim 1, wherein, the change of the environmental factor comprises one or more of an audio and a visual change to 
4. (Currently amended) The method of claim 1, wherein generating the determined program instructions for the program comprises: identifying, by the one or more computer processors, a preselected instruction for the program based upon the change of the environmental factor, wherein the preselected instruction for the program is selected based upon a similarity of the relationship between the change of the environmental factor and the preselected instruction for the program; and generating, by the one or more computer processors, the one or more alternate future program instructions for the program based upon the preselected instruction for the program.  
5. (Currently amended ) The method of claim 1, wherein generating the determined program instructions for the program comprises: identifying, by the one or more computer processors, one or more details related to a virtual environment produced by the program; determining, by the one or more computer processors, whether the environmental factor is similar to one or more details related to the virtual environment; and in response to determining that the environmental factor is similar to one or more details related to the virtual environment, generating, by the one or more computer processors, the one or more alternate future program instructions for the program to replicate the environmental factor in the virtual environment.  
6. (Original) The method of claim 1, wherein determining the relationship between the program and the change of the environmental factor comprises:
 identifying, by the one or more computer processors, one or more details related to a virtual environment produced by the program; and determining, by the one or more computer processors, whether the environmental factor can be replicated in the virtual environment produced by the program.  

7. (Currently amended) A computer program product for modifying programs, the computer program product comprising: one or more computer readable storage media and program instructions stored on the one or more computer readable storage media, the program instructions comprising:
 program instructions to determine a relationship between a program and a change of an environmental factor related to a user of the program within a vicinity of the user;
 based on the determined relationship between the program and the change of the environmental factor, program instructions to create a relationship score;
 wherein the relationship score indicates a calculated similarity between an image captured from a physical environment of the user and an image in the program; 
program instructions to determine that the relationship score exceeds a threshold of the calculated similarity;
responsive to determining the relationship score exceeds the threshold of the calculated similarity, program instructions to identify one or more alternate future program instructions that the program can follow; 
program instructions to determine a program instruction incorporating a change in a virtual environment that imitates the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the environmental factor; and 
program instructions to generate the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor. 
 
8. (Original) The computer program product of claim 7, further comprising program instructions to send the generated instructions to the 
9. (Original) The computer program product of claim 7, wherein, the change of the environmental factor comprises one or more of an audio and a visual change to the physical environment surrounding the user.  
10. (Original) The computer program product of claim 7, wherein program instructions to generate the determined program instructions for the program comprises program instructions to: identify a preselected instruction for the program based upon the change of the environmental factor, wherein the preselected instruction for the program is selected based upon a similarity of the relationship between the change of the environmental factor and the preselected instruction for the program; and generate the one or more alternate future program instructions for the program based upon the preselected instruction for the program.  
11. (Original) The computer program product of claim 7, wherein program instructions to generate the determined program instructions for the program comprises program instructions to: identify one or more details related to a virtual environment produced by the program; determine whether the environmental factor is similar to one or more details related to the virtual environment; and in response to determining that the environmental factor is similar to one or more details related to the virtual environment, generate the one or more alternate future program instructions for the program to replicate the environmental factor in the virtual environment.  
12. (Original) The computer program product of claim 7, wherein program instructions to determine the relationship between the program and the change of the environmental factor comprises program instructions to: identify one or more details related to a virtual environment produced by the program; and determine whether the environmental factor can be replicated in the virtual environment produced by the program.  
13. (Currently amended) A computer system for modifying programs, the computer system comprising: one or more computer processors; one or more computer readable storage media; program instructions stored on the computer readable storage media for execution by at least one of the one or more computer processors, the program instructions comprising: program instructions to determine a relationship between a program and a change of an environmental factor related to a user of the program within a vicinity of the user;
based on the determined relationship between the program and the change of the environmental factor, program instructions to create a relationship score, wherein the relationship score indicates a calculated similarity between an image captured from physical environment of the user and an image in the program; 
program instructions to determine that the relationship score exceeds a threshold of the calculated similarity; 
responsive to determining the relationship score exceeds the threshold of the calculated similarity, program instructions to identify one or more alternate future program instructions that the program can follow; program instructions to determine a program instruction incorporating a change in a virtual environment that imitates the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the environmental factor; and
 program instructions to generate the determined program instructions for the program based at least in part on the determined relationship and the change of the environmental factor.  
14. (Original) The computer system of claim 13, further comprising program instructions to send the generated instructions to the 
15. (Original) The computer system of claim 13, wherein program instructions to generate the determined program instructions for the program comprises program instructions to: identify a preselected instruction for the program based upon the change of the environmental factor, wherein the preselected instruction for the program is selected based upon a similarity of the relationship between the change of the environmental factor and the preselected instruction for the program; and generate the one or more alternate future program instructions for the program based upon the preselected instruction for the program.  
16. (Original) The computer system of claim 13, wherein program instructions to generate the determined program instructions for the program comprises program instructions to: identify one or more details related to a virtual environment produced by the program; determine whether the change of the environmental factor is similar to one or more details related to the virtual environment; and in response to determining that the change of the environmental factor is similar to one or more details related to the virtual environment, generate the one or more alternate future program instructions for the program to replicate the environmental factor in the virtual environment.  
17. (Original) The computer system of claim 13, wherein program instructions to determine the relationship between the program and the change of the environmental factor comprises program instructions to: identify one or more details related to a virtual environment produced by the program; and determine whether the environmental factor can be replicated in the virtual environment produced by the program.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: As per independent claims 1,7 and 13 art of record fail to disclose at least the following:
program instructions to create a relationship score wherein the relationship score indicates a calculated similarity between an image captured from a physical environment of the user and an image in the program; program instructions to determine that the relationship score exceeds a threshold of calculated similarity;
responsive to determining the relationship score exceeds the threshold of calculated similarity, program instructions to identify one or more alternate future program instructions that the program can follow; program instructions to determine a program instruction incorporating a change in a virtual environment that imitates the change of the environmental factor from the one or more alternate future program instructions based upon the determined relationship and the environmental factor;
Burke discloses altering a program execution based on the environmental factor which is in the vicinity of the user [0016;0040;0042] but fails to discloses the relationship between the program based on score of calculated similarity.
 Also Stafford discloses changes in a physical environment of the user and alter the program execution by displaying warning to the user [0010; 0066], based on distances and position and not on similarity of the image captured and the image in the database associated with the program. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAHIM BOURZIK whose telephone number is (571)270-7155. The examiner can normally be reached Monday-Friday (8-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wei Zhen can be reached on 571-270-2738. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/BRAHIM BOURZIK/Examiner, Art Unit 2191                                                                                                                                                                                                        /WEI Y ZHEN/Supervisory Patent Examiner, Art Unit 2191